Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  October 3, 2019                                                                                  Bridget M. McCormack,
                                                                                                                  Chief Justice

  158754                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  PINNACLE GREENBRIAR, LLC, PINNACLE                                                                  Richard H. Bernstein
  NOVI, LLC, PINNACLE ORION, LLC,                                                                     Elizabeth T. Clement
  PINNACLE ROCHESTER, LLC, PINNACLE                                                                   Megan K. Cavanagh,
                                                                                                                       Justices
  RED RUN DEVELOPMENT, LLC, PINNACLE
  BOGIE LAKE, LLC, PINNACLE BIRKDALE
  POINT, LLC, PINNACLE KIRKWAY, LLC, and
  BIRKDALE POINT INVESTORS, LLC,
             Petitioners-Appellants,
  v                                                                SC: 158754
                                                                   COA: 340646
                                                                   Tax Tribunal: 15-006908-TT
  DEPARTMENT OF TREASURY,
          Respondent-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 16, 2018
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          October 3, 2019
           p0926
                                                                              Clerk